Case 1:21-cv-00165-JPH-MG Document 23 Filed 08/04/21 Page 1 of 2 PageID #: 124




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF INDIANA




MICHAEL THAYYIL,
                        Plaintiff,
v.                                       Case No. 1:21-cv-00165-JPH-MG

INDIANA STATE UNIVERSITY, et al
                   Defendants.
               ___              _/



       MOTION REQUESTING EMERGENCY CONTINUANCE

COMES NOW Plaintiff through the undersigned attorney and

respectfully states:

     1. The undersigned attorney is battling ongoing serious medical

       problems which recently required hospitalization.

     2. It is uncertain at this time when the undersigned will be able to

       return to the law office.

     3. In the meantime, the undersigned cannot attend conferences,

       hearings, and trials, and is presently unable to comply with

       discovery matters and other litigation deadlines.
Case 1:21-cv-00165-JPH-MG Document 23 Filed 08/04/21 Page 2 of 2 PageID #: 125




   4. The undersigned has notified the Plaintiff(s) in this matter of his

      request for delay due to medical emergency.

   WHEREFORE, Plaintiff respectfully requests from this Honorable

Court a postponement of all conferences, hearings, and trial dates, as well

as extend deadlines for discovery and all other pre-trial deadlines, due to

just shown cause.

            Respectfully submitted,

                               /s/ Keith Altman
                               Keith Altman
                               The Law Office of Keith Altman
                               33228 West 12 Mile Road, Suite 375
                               Farmington Hills, Michigan 48331
                               516-456-5885
                               kaltman@lawampmmt.com




                        CERTIFICATE OF SERVICE



      I hereby certify that on August 3, 2021, I served the foregoing document on
all Defendants of record via electronic filing:



                                           /s/ Keith Altman
                                           Keith Altman
                                           Attorney for Plaintiff



                                                                                2
